                   Case 20-11548-CSS           Doc 639       Filed 09/15/20         Page 1 of 8




                      UNITED STATES BANKRUPTCY COURT FOR THE
                               DISTRICT OF DELAWARE

                                                                        )
In re:                                                                  )     Chapter 11
                                                                        )
EXTRACTION OIL & GAS, INC., et al., 1                                   )     Case No. 20-11548 (CSS)
                Debtors.                                                )
                                                                        )     Jointly Administered
                                                                               Re: D.I. 612
                                                                        )
EXTRACTION OIL & GAS, INC.                                              )     Adversary Proceeding
                Plaintiff,                                              )
                                                                        )     Case No. 20-50839(CSS)
v.                                                                      )      Re: Adv. D.I. 10 & 12
                                                                        )
ELEVATION MIDSTREAM, LLC                                                )
               Defendant.                                               )
                                                                        )
                                                                        )

   MOTION OF ELEVATION MIDSTREAM, LLC FOR ENTRY OF AN ORDER
AUTHORIZING ELEVATION MIDSTREAM, LLC TO FILE UNDER SEAL CERTAIN
   CONFIDENTIAL INFORMATION IN THE (I) DEFENDANT’S ANSWER TO
  COMPLAINT FOR DECLARATORY JUDGMENT; (II) BRIEF IN SUPPORT OF
   DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT; AND (III)
OBJECTION OF ELEVATION MIDSTREAM, LLC AND GSO EM HOLDINGS LP TO
    THE NOTICE OF REJECTION OF CERTAIN EXECUTORY CONTRACTS
                    AND/OR UNEXPIRED LEASES

         Elevation Midstream, LLC (“Elevation”) hereby files this motion (the “Motion”) for entry

of an order substantially in the form attached hereto as Exhibit 1 (the “Order”) granting the relief

described below. In support of the Motion, Elevation, by and through its undersigned counsel,

states as follows:




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (“8 North”) (0904); Axis Exploration,
LLC (“Axis”) (8170k); Extraction Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor
Holdings, LLC (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream,
LLC (“XTR”) (5624). The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver,
Colorado 80202.

RLF1 23988339v.3
                   Case 20-11548-CSS      Doc 639     Filed 09/15/20   Page 2 of 8




                                      RELIEF REQUESTED

         1.        By this Motion, pursuant to sections 105(a) and 107(b) of title 11 of the

United States Code (the “Bankruptcy Code”), Rule 9018 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Rule 9018-1 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), Elevation requests entry of an order, substantially in the form attached hereto as

Exhibit 1, authorizing Elevation to: (i) file under seal the Confidential Information (as defined

below) included in the Defendant’s Answer to Complaint for Declaratory Judgment [Adv. D.I.

10] (the “Answer”); (ii) file under seal the Confidential Information (as defined below) attached

to the Brief in Support of Defendant’s Cross-Motion for Summary Judgment [Adv. D.I. 12] (the

“Brief”); (iii) file under seal the Confidential Information (as defined below) included in and

attached to the Objection of Elevation Midstream, LLC and GSO EM Holdings LP to the Notice

of Rejection of Certain Executory Contracts and/or Unexpired Leases [D.I. 612] (the

“Objection”); (iv) file redacted versions of the Answer, the Brief and the Objection on the docket;

(v) provide unredacted versions of the Answer, the Brief and the Objection to the Court, the Office

of the United States Trustee for the District of Delaware (the “U.S. Trustee”), and the Debtors;

and (vi) provide versions of the Answer, the Brief and the Objection with narrowly tailored

redactions, on a confidential, professionals’ eyes only basis, to the Official Committee of

Unsecured Creditors (the “Committee”), and any other parties in interest as the Court may order.

                   JURISDICTION, VENUE AND PREDICATES FOR RELIEF

         2.        This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C. § 157(b).

                                                -2-
RLF1 23988339v.3
                   Case 20-11548-CSS       Doc 639     Filed 09/15/20    Page 3 of 8




Venue of these chapter 11 cases and this Motion is proper in this District under 28 U.S.C. §§ 1408

and 1409.

         3.        The statutory predicates for the relief requested herein are sections 105(a) and

107(b) of the Bankruptcy Code, Bankruptcy Rule 9018, and Local Rule 9018-1.

         4.        Pursuant to Local Rule 9013-1(f), Elevation consents to the entry of a final

judgment or order with respect to this Motion if it is determined that this Court lacks Article III

jurisdiction to enter such final order or judgment absent consent of the parties.

                                          BACKGROUND

         5.        On June 14, 2020, the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code. The Debtors are operating their businesses and managing their properties as a

debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         6.        On August 10, 2020, Debtors filed the Notice of Rejection of Certain Executory

Contracts and/or Unexpired Leases [D.I. 377].

         7.        On September 4, 2020, the Debtors initiated the above-captioned adversary

proceeding against Elevation [Adv. D.I. 1] (the “Adversary Proceeding”).

         8.        On September 10, 2020, Elevation filed the Answer, the Brief and the Objection.

         9.        The Answer, the Brief and the Objection each contain information that is

confidential and commercial in nature (the “Confidential Information”). Elevation is requesting

that the Confidential Information not be disclosed publicly, but will (i) provide unredacted versions

of Answer, the Brief and the Objection to the Court, the U.S. Trustee and the Debtor, and (ii)

provide versions of the Answer, the Brief and the Objection with narrowly tailored redactions, on



                                                 -3-
RLF1 23988339v.3
                   Case 20-11548-CSS       Doc 639      Filed 09/15/20    Page 4 of 8




a confidential, professionals’ eyes only basis, to the Committee, and any other parties in interest

as the Court may order.

                                        BASIS FOR RELIEF

         10.       Sections 105(a) and 107(b) of the Bankruptcy Code allow the Court to authorize

Elevation to file the Confidential Information under seal. Pursuant to section 105(a) of the

Bankruptcy Code, bankruptcy courts have the inherent equitable power to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a). In addition, section 107(b) provides bankruptcy courts with the power to protect

parties in interest from potentially harmful disclosures:

                        On request of a party in interest, the bankruptcy court shall, and
                        on the bankruptcy court’s own motion, the bankruptcy court
                        may—

                               (1) protect an entity with respect to a trade secret
                                   or confidential research, development, or
                                   commercial information . . . .

11 U.S.C. § 107(b).

         11.       Bankruptcy Rule 9018 sets forth the procedure by which a party in interest may

obtain a protective order authorizing the filing of a document under seal. Bankruptcy Rule 9018

provides, in relevant part:

                        On motion or on its own initiative, with or without notice, the
                        court may make any order which justice requires (1) to protect
                        the estate or any entity in respect of a trade secret or other
                        confidential research, development, or commercial
                        information . . . .

Fed. R. Bankr. P. 9018.

         12.       Once the court determines that a party in interest is seeking protection of

information that falls within one of the categories enumerated in section 107(b) of the Bankruptcy

                                                  -4-
RLF1 23988339v.3
                   Case 20-11548-CSS        Doc 639     Filed 09/15/20    Page 5 of 8




Code, “the court is required to protect a requesting interested party and has no discretion to deny

the application.” Video Software Dealers Ass’n v. Orion Pictures Corp. (In re Orion Pictures

Corp.), 21 F.3d 24, 27 (2d Cir. 1994). Courts have held that protection under section 107(b) must

be granted if the information sought to be protected is commercial information, and significantly,

that commercial information need not rise to the level of a trade secret to be entitled to protection.

Id. at 28 (finding that the use of the disjunctive in section 107(b)(1) “neither equates ‘trade secret’

with ‘commercial information’ nor requires the latter to reflect the same level of confidentiality as

the former”). Furthermore, in contrast with Rule 26(c) of the Federal Rules of Civil Procedure,

section 107(b) of the Bankruptcy Code does not require an entity seeking such protection to

demonstrate “good cause.” Orion Pictures Corp., 21 F.3d at 28. Nor does such require a finding

of “extraordinary circumstances or compelling need.” Id. at 27.

          13.      Rather, a party seeking the protection of section 107(b) need only demonstrate that

the information is “confidential” and “commercial” in nature. Id. at 27; see also In re Global

Crossing Ltd., 295 B.R. 720, 725 (Bankr. S.D.N.Y. 2003) (recognizing that the purpose of

Bankruptcy Rule 9018 is to “protect business entities from disclosure of information that could

reasonably be expected to cause the entity commercial injury”). Once established that the subject

information qualifies as “commercial information” under section 107(b)(1), the Bankruptcy Code

mandates that this information be protected from disclosure. See Global Crossing Ltd., 295 B.R.

at 725.

          14.      Grounds exist here for the Court to grant the relief requested. There are responses

in the Answer, as well as certain documents attached to the Brief and the Objection – including,

but not limited to, the Gas Gathering and Compression Agreement, the Crude Oil Gathering and

Stabilization Agreement, and the Produced Water Gathering Agreement, each by and between

                                                  -5-
RLF1 23988339v.3
                   Case 20-11548-CSS        Doc 639      Filed 09/15/20    Page 6 of 8




Elevation and debtor Extraction Oil & Gas, Inc., amendments to those agreements, and the First

Amended and Restated Limited Liability Company Agreement of Elevation Midstream, LLC – that

include confidential and commercially sensitive information, which if disclosed, may result in

harm to Elevation and the Debtors. Disclosing the Confidential Information would cause harm

through disclosure of the non-public, material terms of Elevation’s confidential agreements.

Requiring disclosure of the Confidential Information could harm the ability of Elevation, as well

as the Debtors, to negotiate future agreements, putting them at a strategic disadvantage and causing

commercial injury.

         15.       Accordingly, Elevation submits that the Court should authorize Elevation to file the

Answer, the Brief and the Objection under seal pursuant to section 107(b) of the Bankruptcy Code

and pursuant to the Court’s general authority under section 105(a) of the Bankruptcy Code.

         16.       In light of the foregoing, Elevation respectfully requests that the Court permit

Elevation to seal the Answer, the Brief and the Objection, as described herein, and to (i) file

redacted versions of the Answer, the Brief and the Objection on the docket; (ii) provide unredacted

versions of the Answer, the Brief and the Objection to the Court, the U.S. Trustee, and the Debtors;

and (iii) provide versions of the Answer, the Brief and the Objection with narrowly tailored

redactions, on a confidential, professionals’ eyes only basis, to the Committee, and any other

parties in interest as the Court may order.

                          COMPLIANCE WITH LOCAL RULE 9018-1(d)

         17.       In accordance with Local Rule 9018-1(d)(iv)(a), Elevation submits that it and the

Debtors are the Holders of Confidentiality Rights (as defined in Local Rule 9018-1(d)), and the

information contained in the Answer, the Brief and the Objection, as the Proposed Sealed

Documents under Local Rule 9018-1(d) – specifically the exhibits attached to the Brief and the

                                                   -6-
RLF1 23988339v.3
                   Case 20-11548-CSS         Doc 639      Filed 09/15/20      Page 7 of 8




Objection, and the references to such documents in the Answer – must remain sealed from public

view.

         18.       Delaware counsel to Elevation certifies that they have conferred with counsel to the

Debtors in good faith and reached agreement concerning what information contained in the

Proposed Sealed Document must remain sealed from public view.

         19.       Furthermore, Elevation certifies that, contemporaneously with the filing of this

Motion, it will file a Notice of Filing of Proposed Redacted Version for each of the Answer, the

Brief, and the Objection.

                                                 NOTICE

         20.       Notice of this Motion will be provided to: (i) the Debtors; (ii) the U.S. Trustee; (iii)

all parties to the Adversary Proceeding; and (iv) any such other party entitled to receive notice

pursuant to Bankruptcy Rule 2002.

                                         NO PRIOR REQUEST

         21.       No previous request for the relief sought herein has been made to this Court or any

other court.




                                                    -7-
RLF1 23988339v.3
                   Case 20-11548-CSS    Doc 639      Filed 09/15/20     Page 8 of 8




         WHEREFORE, Elevation requests that the Court enter the Order, substantially in the form

attached hereto as Exhibit 1, granting the relief requested in the Motion and such other and further

relief as may be just and proper.



 Dated: September 15, 2020                        Respectfully submitted,
        Wilmington, Delaware
                                             By: /s/ Travis J. Cuomo                               .
                                                  Paul N. Heath (Del. No. 3704)
                                                  Amanda R. Steele (Del. No. 5530)
                                                  Travis J. Cuomo (Del. No. 6501)
                                                  RICHARDS LAYTON & FINGER, P.A.
                                                  One Rodney Square
                                                  920 North King Street
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 651-7700
                                                  Facsimile: (302) 651-7701
                                                  heath@rlf.com
                                                  steele@rlf.com
                                                  cuomo@rlf.com

                                                  -and-

                                                  Marty L. Brimmage, Jr.
                                                  Admitted pro hac vice
                                                  Sarah Link Schultz
                                                  Admitted pro hac vice
                                                  AKIN GUMP STRAUSS HAUER & FELD LLP
                                                  2300 N Field St, Suite 1800
                                                  Dallas, TX 75201
                                                  Telephone: (214) 969-2800
                                                  Facsimile: (214) 969-4343
                                                  mbrimmage@akingump.com
                                                  sschultz@akingump.com

                                                  Counsel to the Special Committee of the Board of
                                                  Directors of Elevation Midstream, LLC and to
                                                  GSO EM Holdings LP




                                               -8-
RLF1 23988339v.3
